Order entered March 25, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01166-CV

                       GREGORY SCOTT CUNNINGHAM, Appellant

                                                V.

                                  BOBBY ANGLIN, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-02454-B

                                            ORDER
       We GRANT appellant’s March 24, 2014 motion for an extension of time to file a reply

brief. Appellant shall file his reply brief on or before March 31, 2014.


                                                       /s/   ADA BROWN
                                                             JUSTICE